                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                           CHAPTER 13
                                                                            CASE NO: 18-51621
CRYSTAL C BROOKS, Debtor                                                    JUDGE: MARIA L. OXHOLM

                                           ORDER FOR ADJOURNING HEARING

This matter having come on for hearing on August 09, 2021, regarding
(ONLY PROVISIONS CHECKED BELOW SHALL APPLY):

[X] A Motion to Dismiss
[ ] Confirmation of Plan
[ ] A Motion to lift stay as to Creditor
[ ] Plan Modification
[ ] Other: _____________________

The parties having agreed to the terms herein, based on the records of the Court, the court being otherwise sufficiently advised
in the premises, and there being no adverse impact upon any party by way of this action, thus no notice is required to be given;
now therefore;

        IT IS ORDERED AND AGREED that:
        (ONLY PROVISIONS CHECKED BELOW SHALL APPLY)

[X] The above referenced matter is adjourned to 10/25/2021 at 9:00 AM in Room 1875
[ ] Debtor(s) shall be 100% current in Plan Payments, pursuant to the Trustee’s records, on or before ___________________
[ ] Debtor(s) shall file and serve amended _____________________.
[X] Debtor shall resume plan payment on or before 8/31/2021. Debtor shall file plan modification on or before 9/10/2021.

        IT IS FURTHER ORDERED that if any of the above is not completed by the date and time specified, the case shall
be dismissed upon Order of the Court without further notice or hearing.

        IT IS FURTHER ORDERED that the deadline for the Chapter 13 Trustee to file objections to confirmation of the
Plan and/or any amended Plan is extended to twenty-one (21) days from the conclusion of the Meeting of Creditors.

        IT IS FURTHER ORDERED that the Debtor or Debtor’s Counsel shall immediately provide notice of the entry of
this Order to all interested parties.
Signed on August 4, 2021




           18-51621-mlo          Doc 52      Filed 08/04/21      Entered 08/04/21 09:53:03            Page 1 of 1
